Citation Nr: 1045171	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-35 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
November 8, 2005, for residuals of a right wrist fracture.

2.  Entitlement to an initial rating greater than 30 percent 
effective January 1, 2006, for residuals of a right wrist 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the Veteran's claim of service 
connection for residuals of a right wrist fracture and assigned a 
zero percent (non-compensable) rating effective May 18, 2004.  A 
Travel Board hearing was held at the RO in March 2010 before the 
undersigned Acting Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.

In a July 2009 rating decision, the RO assigned a temporary total 
disability rating for the Veteran's service-connected residuals 
of a right wrist fracture due to convalescence effective 
November 8, 2005, and a 30 percent rating effective January 1, 
2006.  Because the 100 percent rating assigned to the Veteran's 
service-connected residuals of a right wrist fracture is the 
maximum rating available for this disability, a higher initial 
rating claim for residuals of a right wrist fracture for the time 
period between November 8, 2005, and January 1, 2006, is no 
longer on appeal.  Additionally, because the initial non-
compensable rating assigned prior to November 8, 2005, and the 
initial 30 percent rating assigned effective January 1, 2006, for 
service-connected residuals of a right wrist fracture are not the 
maximum ratings available for this disability, the Veteran's 
appeal for higher initial ratings for service-connected residuals 
of a right wrist fracture for these two separate periods of time 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).




FINDINGS OF FACT

1.  The competent evidence shows that, prior to November 8, 2005, 
the Veteran's service-connected residuals of a right wrist 
fracture were manifested by, at worst, complaints of pain and 
swelling in the right wrist, pain at extremes of right wrist 
flexion and extension, and weakness.

2.  The competent evidence shows that, effective January 1, 2006, 
the Veteran's service-connected residuals of a right wrist 
fracture were manifested by, at worst, some fullness on the ulnar 
aspect of the right wrist, an ability to make a full composite 
fist, no tethering of the tendons, and full motion of the thumb 
and fingers.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no more, 
prior to November 8, 2005, for residuals of a right wrist 
fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5214, 5215 (2010).

2.  The criteria for an initial rating greater than 30 percent 
effective January 1, 2006, for residuals of a right wrist 
fracture have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for residuals of a 
right wrist fracture are "downstream" elements of the RO's 
grant of service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating issue 
of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In June 2004, VA notified the Veteran of the information and 
evidence needed to substantiate and complete this claim, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice as to what is required to substantiate a 
claim of service connection was provided in June 2004 prior to 
the January 2005 rating decision currently on appeal; thus, this 
notice was timely.  And any defect in the notices provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for residuals of a right wrist fracture, and because 
the Veteran's higher initial rating claim is being granted prior 
to November 8, 2005, in this decision, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Veterans Court held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of his service-connected residuals of a right 
wrist fracture.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected residuals of a 
right wrist fracture are more disabling than currently evaluated.  
He testified before the Board in March 2010 that he was unable to 
grip or hold anything in his right hand for very long as a result 
of his right wrist fracture residuals.  He also testified that he 
used his left hand for most actions which required him to pick up 
an object.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected residuals of a right wrist 
fracture currently are evaluated as zero percent disabling 
effective May 18, 2004, 100 percent disabling effective 
November 8, 2005, due to a period of convalescence following 
right wrist surgery, and as 30 percent disabling effective 
January 1, 2006, under 38 C.F.R. § 4.71a, DC 5214.  See 38 C.F.R. 
§ 4.71a, DC 5214 (2010).  As noted in the Introduction, because 
the Veteran is in receipt of a temporary total (100 percent) 
disability rating between November 8, 2005, and January 1, 2006, 
the Veteran's higher initial rating claim for that period of time 
is no longer on appeal.

DC 5214 provides a series of ratings for wrist ankylosis based on 
whether the wrist involved is the dominant (major) or non-
dominant (minor) wrist.  In this case, because the medical 
evidence indicates that the Veteran is right-handed, his right 
wrist is considered his dominant (major) wrist.  A minimum 
30 percent rating is assigned under DC 5214 for ankylosis of the 
major wrist which is favorable in 20 to 30 degrees of 
dorsiflexion.  A 40 percent rating is assigned for ankylosis of 
the major wrist in any other position, except favorable.  A 
maximum 50 percent rating is assigned for unfavorable ankylosis 
of the major wrist in any degree of palmar flexion, or with ulnar 
or radial deviation.  A Note to DC 5214 provides that extremely 
unfavorable ankylosis will be rated as loss of use of hands under 
DC 5125.  See 38 C.F.R. § 4.71a, DC 5214 (2010).

DC 5215 provides a 10 percent rating for limitation of motion of 
the wrist (whether major or minor).  A 10 percent rating is 
assigned under DC 5215 for palmar flexion limited in line with 
the forearm or for dorsiflexion less than 15 degrees.  See 
38 C.F.R. § 4.71a, DC 5215 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  For 
the purpose of rating disability from arthritis, the wrist is 
considered a major joint.  38 C.F.R. § 4.45 (2010).  VA must 
consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a Veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59, the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

The Board finds that the evidence supports assigning an initial 
10 percent rating, and no higher, prior to November 8, 2005, for 
the Veteran's service-connected residuals of a right wrist 
fracture under DC 5215.  The competent medical evidence shows 
that, prior to November 8, 2005, the Veteran's right wrist 
disability was manifested by complaints of pain and limitation of 
motion.  Thus, applying DC 5215 and the DeLuca criteria, the 
Veteran is entitled to a 10 percent rating for his residuals of a 
right wrist fracture.  See DeLuca, 8 Vet. App. at 202; see also 
38 C.F.R. § 4.71a, DC 5215.  His service treatment records show 
that he fractured his right wrist while on active service.  
Following service separation, in a March 2003 letter, Karen 
Johnston Jones, M.D., stated that she had seen the Veteran for 
complaints of right wrist pain since March 2002.  Dr. Jones noted 
that the Veteran had injured his right wrist in March and October 
2002.  The Veteran reported a significant decrease in strength in 
the right hand when doing any heavy labor, continuous pain and 
swelling in the right wrist, numbness in the thumb, index, and 
long fingers, and significant night pain.  The Veteran's in-
service distal radius fracture of the right wrist was noted.  

Physical examination of the right wrist in March 2003 showed 
significant tenderness over the scaphoid and scapholunate 
ligament, instability and significant pain, significant swelling 
of the dorsoradial aspect of the hand in the region of the 
scaphoid, no evidence of extensor carpi ulnaris (ECU) subluxation 
or distal or radial ulnar joint (DRUJ) instability, and moderate 
pain primarily in the region of the scaphoid and scapholunate 
interval.  Range of motion testing showed extension to 
60 degrees, flexion to 45degrees, radial deviation to 25 degrees, 
ulnar deviation to 25 degrees, pronation to 55 degrees, and 
supination to 60 degrees.  X-rays of the right wrist showed 
widening of the scapholunate interval to approximately 
3 millimeters (mm), an old ulnar styloid fracture which did not 
heal, and approximately +5 mm ulnar positive variance on the fist 
view.  Lateral x-rays showed significant dorsal tilt of the 
lunate with subluxation to the dorsal aspect of the radius, a 
dorsal tilt of the radius likely from the previous fracture, a 
healed distal radius fracture in a shortened position with loss 
of radial inclination, loss of the radiolunate ,and sclerotic 
changes in the radiocapitellar joint primarily related to the 
articulation between the scaphoid and radial styloid.  The 
impressions included right wrist dorsal intercalated segmental 
instability (DISI)  (SLAC wrist) with ulnar abutment.

Private right wrist magnetic resonance imaging (MRI) scan in May 
2003 showed an old non-united ulnar styloid fracture but 
otherwise was negative.  

On private outpatient treatment with Dr. Jones in June 2003, the 
Veteran reported that he had tried doing his regular work-type 
activities requiring cable hook-ups and only was able to do a few 
before he had significant radial-sided wrist swelling, numbness, 
tingling, weakness, and dropping things.  The Veteran's recent 
MRI was noted.  Physical examination showed obvious radiocarpal 
synovitis consistent with a SLAC wrist and some radial deviation.  
There might have been some improvement in terms of subjective 
loss of sensitivity.  Range of motion testing showed extension to 
90 degrees and flexion to 40 degrees with pain at extremes only.  
Dr. Jones stated that the Veteran had excellent extension and 
limited flexion but also pain.  She also stated that re-doing the 
Veteran's previous carpal tunnel release was the appropriate next 
step.  She stated further that the options for a SLAC wrist 
included proximal row carpectomy versus scaphoid excision and 
four-corner fusion.  The Veteran stated that he wanted to proceed 
with SLAC wrist reconstruction and carpal tunnel release.

The Veteran had a scapholunate advanced collapse (SLAC) procedure 
of the right wrist and right carpal tunnel release in May 2004.  
The diagnoses were right SLAC wrist and recurrent right carpal 
tunnel syndrome.  

On private outpatient treatment with Dr. Jones in June 2004, the 
Veteran complained of pain in the dorsum of the wrist and 
numbness and tingling in the thumb, third, and fourth fingers.  
The Veteran's recent surgery was noted.  Physical examination 
showed significant swelling of the right wrist and pain in the 
dorsal wrist in the dorsal sensory branch of the ulnar nerve 
distribution.  Range of motion testing showed limited flexion to 
40 degrees and extension to 45 degrees with pain at the extremes.  
There was almost full rotation of the right forearm.  X-rays 
showed adequate radial styloidectomy and appropriate alignment of 
the capitate in the lunate fossa of the distal radius and an old 
non-union of the ulnar styloid which was well-rounded without 
evidence of abutment given that there was now no lunate present.  
The impressions included wear and tear in the wrist consistent 
with other conditions and a significant inflammatory problem.

In August 2004, the Veteran complained of wrist pain and 
swelling.  He stated that he still felt weak and had a long way 
to go.  Physical examination showed less swelling in the right 
wrist over the radiocarpal joint, a non-tender and non-adherent 
scar dorsally, and no localized tenderness over the right wrist 
although there was obvious swelling.  Range of motion testing 
showed wrist extension to 60 degrees, flexion to 25 degrees, and 
full rotation of the forearm.  X-rays showed a little bit of 
sclerosis and cyst formation in the proximal pole of the 
capitates but a relatively preserved space between the capitates 
and lunate fossa of the radius.  

In September 2004, the Veteran reported that he had regained 
excellent wrist mobility although he still experienced some 
soreness after exercising.  His right wrist also continued to be 
weak.  Physical examination showed diminished swelling and 
excellent mobility, full extension, flexion to 45 degrees, and a 
non-irritable joint.  X-rays showed a capitates which was 
congruent with the lunate fossa of the radius and preserved joint 
space without deterioration.  The impressions included a healed 
soft-tissue envelope.

On private functional capacity evaluation completed in September 
and October 2004, the Veteran reported that he had injured his 
right wrist in October 2002.  He developed a SLAC wrist and had 
right proximal row carpectomy, right carpal tunnel release, 
excision of the right posterior interosseous nerve, and right 
ulnar tunnel release in May 2004.  Range of motion testing of the 
right wrist showed flexion to 15 degrees, extension to 
40 degrees, ulnar deviation to 12 degrees, and radial deviation 
to 8 degrees.  Right wrist grip strength was 49 percent.  The 
Veteran was right-hand dominant.  No difficulty with pick-up 
manipulation or placement reaching was noted.  

On private outpatient treatment with Dr. Jones in May 2005, the 
Veteran reported that he had been doing well until 4-5 weeks 
earlier when he experienced increasing pain in the hand and 
wrist, clicking in the dorsal wrist, weakness, pain, and 
swelling.  Physical examination showed some synovitis in the 
dorsal wrist centrally in the area of the capitolunate facet and 
obvious crepitation noted with flexion and extension.  Active 
wrist extension was to 50 degrees, passive extension was to 
60 degrees, and flexion was to 40 degrees actively and passively.  
X-rays showed some cystic changes and demineralization in the 
proximal corner of the capitates consistent with possible 
progressive capitolunate arthrosis.  The impression was 
progression of the Veteran's SLAC changes.  Dr. Jones stated that 
the Veteran ultimately might need a wrist fusion.

The Board notes that the objective medical evidence indicates 
that, prior to November 8, 2005, when the Veteran had wrist 
fusion surgery, his service-connected residuals of a right wrist 
fracture resulted in compensable disability due to subjective and 
objective evidence of pain, swelling, and limitation of motion in 
the right wrist.  The Veteran's right wrist symptoms in March 
2003 included significant pain, swelling, and instability 
although there was no evidence of right wrist ankylosis on 
physical examination.  The absence of right wrist ankylosis, 
favorable or otherwise, precludes the assignment of a higher 
disability rating under DC 5214.  See 38 C.F.R. § 4.71a, DC 5214.  
Dr. Jones stated in June 2003 that the Veteran had excellent 
right wrist extension and limited wrist flexion but also 
experienced wrist pain.  After undergoing SLAC wrist 
reconstruction and carpal tunnel release in the right wrist in 
May 2004, the Veteran was diagnosed as having wear and tear in 
the wrist consistent with other conditions and a significant 
inflammatory problem when seen by Dr. Jones in June 2004.  The 
Veteran's right wrist continued to be weak and, although swelling 
was reduced, it still was present on subsequent outpatient 
treatment in 2004.  On private functional capacity evaluation of 
the right wrist completed in September and October 2004, no 
difficulty with pick-up manipulation or placement reaching was 
noted.  Finally, in May 2005, Dr. Jones stated that the Veteran's 
SLAC wrist had changed and he ultimately might need a wrist 
fusion (which was done in November 2005).  

There is no indication in the objective medical evidence dated 
prior to November 8, 2005, that the Veteran's service-connected 
residuals of a right wrist fracture was manifested by any wrist 
ankylosis such that a compensable disability rating is warranted 
under DC 5214.  As noted above, in order to qualify for a minimum 
30 percent rating under DC 5214, the Veteran's right wrist needed 
to have shown favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  See 38 C.F.R. § 4.71a, DC 5214 (2010).  The 
competent medical evidence also demonstrates that the Veteran has 
experienced pain, swelling, and limitation of motion in the right 
wrist prior to November 8, 2005, such that a minimum compensable 
10 percent rating is warranted under DC 5215.   See 38 C.F.R. 
§ 4.71a, DC 5215.  For example, Dr. Jones noted specifically in 
June 2003 that the Veteran had limited right wrist flexion and 
pain.  Accordingly, the Board finds that the criteria for an 
initial 10 percent rating - and no higher - prior to November 8, 
2005, for residuals of a right wrist fracture are met under 
DC 5215.  Id.  

The Board also finds that the preponderance of the evidence is 
against assigning an initial rating greater than 30 percent 
effective January 1, 2006, for the Veteran's service-connected 
residuals of a right wrist fracture.  As noted elsewhere, the 
Veteran had right wrist fusion surgery on November 8, 2005, and a 
period of convalescence following surgery which resulted in the 
assignment of a 100 percent disability rating between November 8, 
2005, and January 1, 2006.  The competent medical evidence shows 
that, since January 1, 2006, the Veteran's service-connected 
residuals of a right wrist fracture are manifested by, at worst, 
some fullness on the ulnar aspect of the right wrist, an ability 
to make a full composite fist, no tethering of the tendons, and 
full motion of the thumb and fingers.  There is no evidence of 
right wrist ankylosis in any other position or any evidence of 
unfavorable wrist ankylosis in any degree of palmar flexion or 
with ulnar or radial deviation as would be required for an 
initial rating greater than 30 percent effective January 1, 2006, 
under DC 5214.  See 38 C.F.R. § 4.71a, DC 5214.  Because the 
Veteran is receiving more than the maximum 10 percent rating 
allowed under DC 5215, that DC is not applicable to the time 
period effective January 1, 2006.  See 38 C.F.R. § 4.71a, 
DC 5215.  On private outpatient treatment on January 9, 2006, the 
Veteran reported that he already was feeling better in terms of 
pain relief than he was feeling pre-operatively.  It was noted 
that the Veteran was about 2 months post-operative.  Physical 
examination showed some fullness on the ulnar aspect of the right 
wrist and the wrist fusion felt solid.  X-rays showed appropriate 
position of the hardware status-post wrist fusion and the fusion 
mass still was not mature.  

In February 2006, the Veteran reported that he was doing well in 
terms of pain relief but still felt weak and wanted to pursue 
wrist strengthening.  Physical examination showed he could make a 
full composite fist, no tethering of the extensor or flexor 
tendons, and full rotation of the forearm without pain over 
either the ulnar or wrist plates.  X-rays showed appropriate 
healing of the radiocarpal fusion and ulnar osteotomy.  

On VA examination in April 2009, the Veteran complained of a 
cramping and pain sensation in the right wrist and fingers, 
especially when he used his right hand with writing or lifting 
objects and even carrying groceries.  He stated that, at rest, 
his wrist was okay.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records and post-
service VA and private treatment records.  The Veteran's medical 
history included an in-service right wrist fracture in 1972 and a 
post-service on-the-job wrist injury in 2002.  Physical 
examination of the right wrist showed well-healed wounds, a well-
healed dorsal incision which was 14 centimeters (cm) in length 
and extended along the dorsum of the wrist, a fused right wrist 
in approximately 20 degrees of dorsiflexion.  Range of motion 
testing of the right wrist showed supination to 50 degrees and 
pronation to 50 degrees.  The Veteran had full motion of the 
thumb and fingers, including metacarpophalangeal (MCP) and 
interphalangeal joints.  X-rays showed a fusion involving the 
radius to the wrist including the metacarpals.  There was a plate 
extending to the radius throughout the wrist joint in to the 
third metacarpal.  This appeared to be well-healed and in good 
position.  There were no signs of loose screws or plate. There 
also was a plate on the ulna which was well-healed and in good 
position.  The VA examiner stated that the Veteran had an on-the-
job injury to his pre-existing damaged right wrist but it did not 
appear that he would need additional surgery.  This examiner also 
stated that the Veteran was able to do most all the normal 
activities of daily living.  He concluded that it appeared that 
the Veteran's work-related wrist injury aggravated his right 
wrist although the primary source of his right wrist problems was 
the in-service right wrist fracture in 1972.  The diagnosis was 
wrist injury, status-post wrist fusion, in good position.

The Board acknowledges the Veteran's continuing complaints of 
right wrist weakness, cramping, and pain since January 1, 2006.  
The 10 percent rating assigned prior to November 8, 2005, in this 
decision, and the 30 percent rating currently assigned effective 
January 1, 2006, for the Veteran's service-connected residuals of 
a right wrist fracture adequately compensate him for these 
complaints.  The competent medical evidence of record shows that 
the Veteran's service-connected residuals of a right wrist injury 
were manifested by, at worst, a fused right wrist in 
approximately 20 degrees of dorsiflexion (as noted on VA 
examination in April 2009).  It appears that the Veteran's right 
wrist has been in this position since his right wrist fusion 
surgery on November 8, 2005, which required a period of 
convalescence until January 1, 2006.  There is no objective 
evidence that the Veteran's right wrist has ankylosis in another 
position, except favorable, or unfavorable ankylosis in any 
degree of palmar flexion or with ulnar or radial deviation as 
would be required for an initial rating greater than 30 percent 
under DC 5214.  See 38 C.F.R. § 4.71a, DC 5214 (2010).  The VA 
examiner also noted in April 2009 that the Veteran's right wrist 
was well-healed and in good position.  The Veteran has not 
identified or submitted any competent evidence demonstrating his 
entitlement to an initial rating greater than 30 percent 
effective January 1, 2006, for service-connected residuals of a 
right wrist injury.  Accordingly, the Board finds that the 
criteria for an initial rating greater than 30 percent effective 
January 1, 2006, for service-connected residuals of a right wrist 
injury have not been met.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected residuals of a 
right wrist injury.  38 C.F.R. § 3.321 (2010); Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of 
an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).  The Board notes in this regard that, as a result of 
this decision, the Veteran is in receipt of the maximum schedular 
10 percent rating available under DC 5215 for his service-
connected residuals of a right wrist injury prior to November 8, 
2005.  See 38 C.F.R. § 4.71a, DC 5215.

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected residuals of a right wrist injury are 
not inadequate in this case, particularly in light of the 
decision to assign an initial compensable 10 percent rating prior 
to November 8, 2005 (as discussed above).  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected residuals of a 
right wrist injury.  Moreover, the evidence does not demonstrate 
other related factors such as marked interference with employment 
and frequent hospitalization.  The Veteran reported at his VA 
examination in April 2009 that he was retired.  He did not 
indicate, and the medical evidence does not show, that he was 
hospitalized for his service-connected residuals of a right wrist 
injury at any time during the pendency of this appeal.  In light 
of the above, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 10 percent rating prior to November 8, 
2005, for residuals of a right wrist fracture is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial rating greater than 30 percent 
effective January 1, 2006, for residuals of a right wrist 
fracture is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


